Citation Nr: 0106284	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-17772A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1974 to 
October 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the RO which denied increases in a 20 
percent rating for a right knee disorder and a 10 percent 
rating for a left knee disorder.


FINDINGS OF FACT

1.  The veteran's right knee disability, including arthritis, 
is manifested by minimal limitation of motion, and the joint 
is stable.

2.  The veteran's left knee disability is manifested by 
minimal limitation of motion and slight joint instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from May 1974 to 
October 1977.  His service medical records show he had 
complaints of knee pain.

VA examination in November 1977 led to a diagnosis of history 
of chondromalacia of the knees.  

The RO, in January 1978, granted service connection for right 
and left knee chondromalacia, and assigned noncompensable 
ratings for each knee.  

The veteran underwent bilateral knee arthroscopy in February 
1981.  

In July 1981, the RO granted a 10 percent rating for the 
right knee disorder, and the 0 percent rating for the left 
knee disorder was continued.

A hospital summary covering the period of December 1983 to 
January 1984 shows that the veteran underwent bilateral knee 
arthroscopies and lateral releases.  In March 1985, he 
underwent a modified Elmsley-Triott procedure on the right 
knee.  In June 1985, the veteran underwent manipulation of 
the right knee under anesthesia.  

In March 1986, the RO granted an increased rating to 20 
percent for the right knee disorder.  In March 1991, the RO 
increased the left knee disability rating to 10 percent.  

In May 1994, the veteran underwent right knee arthroscopy.

During an April 1999 VA examination, the veteran complained 
of pain and stiffness of his knees which varied in intensity.  
He stated that his right knee was more symptomatic than his 
left knee.  He reported he had swelling, warmth and redness 
in the right knee at least twice weekly.  He stated that 
during flare-ups he rested the knee, occasionally took 
Tylenol with Codeine, and iced the knee.  He stated he 
occasionally had a sense instability or of giving way of the 
right knee while walking.  He reported that during flare-ups 
the instability was more notable, especially with walking on 
stairs.  He denied any locking of either knee.  He stated he 
was easily fatigued in both legs, the right more than the 
left.  He stated he had increased pain and stiffness of the 
left knee during a flare-up of the right knee.  He related 
that he did not use a cane or crutches, but used a knee brace 
on the right during flare-ups.  The veteran stated that due 
to his right and left knee symptoms he was not able to 
undertake vigorous activities such as biking.  He stated he 
had stiffness with prolonged sitting.  He reported that 
during flare-ups he was unable to extend the knee fully due 
to pain and this caused problems going up and down stairs.  
He stated he had a sense of posterior instability upon 
descending stairs.

The veteran was noted to walk with a very slight limp to the 
right side.  Physical examination of the right knee showed a 
well healed anterior scar approximately 8 1/4 inch in length.  
There was mild anterior joint line tenderness both medial and 
lateral to the patellar ligament.  There was mild crepitance 
felt beneath the patella on testing range of motion of the 
knee.  The knee extended to 0 degrees without pain.  Flexion 
was from 0 to 127 degrees and was not associated with pain.  
He had no lateral instability or anterior instability in the 
right knee on anterior drawer sign or on Lachman test.  There 
was no pain on compressing the joint with the knee flexed at 
90 degrees.  The left knee showed no redness, warmth or 
swelling.  No joint line or patella femoral tenderness was 
noted.  He had no crepitance.  The examiner stated that there 
was perhaps mild lateral instability with slight widening of 
the lateral side of the joint when it was stressed.  However, 
the examiner noted that there was no anterior instability, as 
detected by anterior drawer or Lachman testing.  The 
diagnoses were status post Elmslie-Trillat straightening of 
the right knee, chondromalacia and degenerative arthritis of 
the right knee, and chondromalacia and degenerative arthritis 
of the left knee.

The examiner stated that the veteran had chronic pain, 
stiffness, limited motion, and sense of instability in the 
knees, right greater than the left, with distinct worsening 
of extension of the right knee and worsening instability 
during periods of flare-ups or with fatigue.  The examiner 
stated that it appeared that the veteran's general level of 
discomfort and limitation of activities resulting from his 
knee symptoms had increased somewhat since the time of his 
previous VA examination in 1991.

April 1999 VA X-ray studies revealed a normal left knee.  
With respect to the right knee, it was reported that findings 
were consistent with post-traumatic osteoarthritis. 

VA outpatient records from recent years primarily concern 
conditions not involving the knees.  A May 1999 clinic record 
notes that one of the veteran's problems was degenerative 
joint disease of the right knee.  Range of motion of the 
right knee was -5 degrees extension and 110 degrees of 
flexion; there was 5 degrees varus but the knee was stable to 
all tests.

In August 1999, the RO denied increased ratings for right and 
left knee disorders, rated 20 and 10 percent, respectively.

The veteran's representative, in August 1999, submitted a 
notice of disagreement with the adverse August 1999 
determination.  The representative argued that the veteran's 
bilateral knee condition had worsened, thereby warranting 
higher ratings. 

During a September 2000 VA examination, the veteran stated 
that he had increased pain and stiffness with prolonged 
sitting.  He stated that Gabapentin reduced the pain in his 
knees, but that it did not completely resolve the pain.  He 
reported he took Tylenol on an intermittent basis for knee 
pain.  The veteran stated he had severe flare-ups of his knee 
pain approximately once a month over the last year.  He 
denied any flare-ups which required prolonged bed rest or 
inactivity.  He stated that his stiffness was occasionally 
extreme and that he often had crepitance under the patella of 
the knees.  He reported having frequent swelling and said 
that approximately one time during a week he would have some 
warmth and redness overlying the right knee.  He stated that 
the left knee became red or warm infrequently.  He stated he 
wore a right knee brace when he did minor chores around the 
house.  

Physical examination of the right knee showed a well-healed 8 
1/4 inch scar in the midline overlying the patella.  Right knee 
range of motion was 0 degrees extension to 120 degrees of 
flexion.  There was no lateral, anterior, or posterior 
instability, as assessed by anterior drawer and Lachman 
tests.  There was mild tenderness along the lower half of the 
patella and along the anteromedial and anterolateral joint 
lines on the right knee.  There was no effusion, redness or 
warmth of the knee.  Examination of the left knee showed no 
deformity.  The knee extended to 0 degrees and flexed to 138 
degrees.  There was no joint line tenderness and there was no 
lateral, anterior, or posterior instability.  There was also 
no redness, warmth, swelling, or effusion of the left knee.  
The diagnoses were status post Elmslie-Trillat straightening 
of the right knee, chondromalacia and degenerative arthritis 
of the right knee, and chondromalacia of the left knee.  The 
examiner stated that the veteran had chronic bilateral knee 
pain and stiffness, worse on the right side.  He stated that  
his symptoms were subject to worsening with fatigue, 
increased activity and with prolonged sitting at work.  The 
examiner stated that since the veteran's last examination, 
his symptoms have improved somewhat on Carisoprodol and 
Gabapentin, but that he continued to have intermittent flare-
ups of pain, stiffness, and swelling.  The examiner related 
that it could not be determined how much further loss of 
motion the veteran might incur during a flare-up, as he was 
not suffering from a flare-up at the time of the examination.

VA X-ray studies in September 2000 revealed the right knee 
had joint disease primarily involving the medial compartment.  
X-ray studies of the left knee were normal.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for increased ratings for right and left 
knee disorders.  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), including new 38 U.S.C.A. § 5103A.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has assigned a 20 percent rating for the veteran's 
right knee disorder and a 10 percent rating for the veteran's 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides that recurrent subluxation or lateral 
instability of the knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  

With respect to the right knee, a 1999 outpatient record, and 
examinations in 1999 and 2000, are negative for any 
instability or subluxation of the right knee.  As the veteran 
is not shown to have even a slight degree of recurrent 
subluxation or lateral instability of the right knee, a 
compensable rating is not warranted under Code 5257.  
38 C.F.R. § 4.31.  

Medical examinations in 1999 and 2000 raise the question of 
whether the veteran has any instability of the left knee.  
When examined in 1999, the examiner stated that perhaps the 
veteran may have some mild lateral instability, but that he 
had no anterior instability.  However, when examined in 2000, 
the examiner reported that the veteran had no lateral, 
anterior or posterior instability of the left knee.  Even 
assuming that the veteran currently has instability of the 
left knee, such instability, according to the record, is 
categorized as no more than mild.  Thus, a rating in excess 
of 10 percent under Code 5257 is not warranted for the left 
knee, as moderate instability or subluxation of the left knee 
is not shown.

Although a diagnosis of degenerative arthritis of the right 
and left knee was reported on VA examination in 1999, X-ray 
studies from 1999 and 2000 only confirmed arthritis in the 
right knee.  X-ray studies of the left knee were normal.  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate limitation-
of-motion diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, a 20 percent rating is warranted 
when it is limited to 30 degrees, and a 30 percent rating is 
assigned when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, a 20 percent 
rating is warranted when it is limited to 15 degrees, and a 
30 percent rating is assigned when it is limited to 20 
degrees.  38 C.F.R. § 4.71a, Code 5261.  

A 1999 outpatient record notes right knee range of motion of 
-5 extension and 110 degrees flexion.  Examination in 1999 
showed right knee range of motion from 0 degrees to 127 
degrees.  Examination in 2000 showed range of motion from 0 
degrees to 120 degrees for the right knee, and 0 degrees to 
138 degrees for the left knee.  If the veteran's right and 
left knee disorders were strictly rated under either Code 
5260 or 5261, each knee would be assigned a noncompensable 
rating.  The presence of minimal limitation of motion plus 
arthritis in the right knee would support only a 10 percent 
rating under Codes 5003 and 5010.  Although the veteran 
claims that during flare-ups he had increased pain, 
stiffness, fatigue, instability, and limited motion, there 
are no medical records on file demonstrating such increased 
symptomatology as reported by the veteran.  In 2000, a VA 
examiner stated that it could not be determined how much 
further loss of motion the veteran may incur during a flare-
up, as he was not suffering from a flare-up at the time of 
examination.  There is no objective evidence that pain on use 
of the right or left knee joint results in limitation of 
motion to a degree which would support higher ratings.  It is 
noteworthy to mention that range of motion studies of the 
right and left knees in 1999 and in 2000 were accomplished 
without pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

VA General Counsel Opinions provide that, under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003/5010 and 5257.  VAOPGCPREC 
9-98, 23-97.  With respect to the right knee, although the 
veteran is entitled to a 10 percent rating due to some 
limitation of motion and arthritis, a compensable rating 
under Code 5257 based on knee instability is not warranted as 
the veteran does not have any instability of the right knee.  
Even if he had slight instability of the right knee 
warranting a 10 percent rating under Code 5257, and such was 
combined with a 10 percent rating for arthritis of that knee 
under Codes 5003/5010, such would be 20 percent, which is the 
current rating for the right knee.  With respect to the left 
knee, although the veteran may have some mild instability, 
which may support the current 10 percent rating under Code 
5257, there is no X-ray evidence of arthritis of that knee, 
and thus dual ratings for instability and arthritis are 
inapplicable to that knee.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 20 percent for the right knee 
disorder and is against a rating in excess of 10 percent for 
the left knee disorder.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claims for increased ratings must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

